United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.B., Appellant
and
DEPARTMENT OF THE ARMY, NETWORK
ENTERPRISE TECHNOLOGY COMMAND,
Fort Drum, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-1029
Issued: September 25, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On April 1, 2014 appellant filed a timely appeal from a March 18, 2014 decision of the
Office of Workers’ Compensation Programs (OWCP), which denied her claim for a traumatic
injury. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained an
injury in the performance of duty on November 12, 2013.
On appeal, appellant contends that she indicated on her claim form that she was injured at
her work location in Parking Lot No. 10263 during work hours.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On November 12, 2013 appellant, then a 37-year-old information technology specialist,
filed a traumatic injury claim (Form CA-1) alleging that she slipped and fell on her back at
8:30 a.m. in parking lot “P10263” at the employing establishment that same day. She noted that
the parking lot was encrusted with ice and alleged that she had a headache, upper back and neck
pain as a result of her slip and fall. Appellant’s regular tour of duty was 8:30 a.m. to 5:00 p.m.
on Monday through Friday. The claim form included a witness statement from Fred Burleson
who “saw [appellant] slip after exiting her car on the ice in the parking lot.”
An OWCP (Form CA-16), authorization for examination, was issued by the employing
establishment on November 12, 2013. Appellant was authorized to visit Guthrie Medical Center
in Fort Drum, New York. Dr. Joshua Hardman, a Board-certified family practitioner, indicated
that she “was walking to work, slipped in the parking lot [and] fell backward onto her upper
back.” He diagnosed lower back pain, cervicalgia and headache.
Hospital records dated November 12 to 20, 2013 from Guthrie Medical Center indicate
that appellant slipped and fell on ice in the parking lot while walking into work. A
November 14, 2013 report stated that she “fell on black ice-at network enterprise.”
In a November 20, 2013 statement, appellant indicated that she was injured at
approximately 8:25 a.m. on November 12, 2013 due to a “slip and fall while walking in work
parking lot on ice” at “Fort Drum Network Enterprise Center 13602.”
Appellant submitted November 14, 2013 hospital records and diagnostic testing dated
November 14, 2013 and January 10, 2014 from Samaritan Medical Center. She also submitted
duty status reports (Form CA-17s) dated December 30, 2013 and January 20, 2014 and an
electromyography and nerve conduction studies dated January 23, 2014.
In a December 2, 2013 report, Dr. Sundus Latif, a clinical neurophysiologist, indicated
that appellant “fell on black ice with a resulting headache associated with blurred vision” and
diagnosed postconcussive headache.”
On December 3, 2013 Dr. Bruce L. Baird, a Board-certified orthopedic surgeon,
indicated that appellant slipped and fell on black ice on her way into work while walking from
her car into the building. He diagnosed axial neck discomfort and questioned upper extremity
radiculopathy.
In a December 17, 2013 report, Dr. Abdul Latif, a Board-certified internist, diagnosed
chronic headaches with improvement, chronic neck and bilateral shoulder pain, dizzy spells,
chronic low back pain and lower extremity paresthesia. On January 15, 2014 he diagnosed neck
pain, stable, low back pain with improvement and lumbosacral spondylosis.
On February 5, 2014 appellant filed a claim for wage-loss compensation (Form CA-7) for
the period December 27, 2013 through January 23, 2014.
In a February 11, 2014 letter, OWCP indicated that, when appellant’s claim was received,
it appeared to be a minor injury that resulted in minimal or no lost time from work and, based on
2

these criteria and because the employing establishment did not controvert continuation of pay or
challenge the case, payment of a limited amount of medical expenses was administratively
approved. It indicated that it had reopened the claim for consideration because a claim for wageloss compensation had been received. OWCP notified appellant of the deficiencies of her claim
and afforded her 30 days to submit additional evidence and respond to its inquiries. Appellant
did not respond.
By letter dated February 11, 2014, OWCP requested that the employing establishment
provide information regarding the parking lot where the injury occurred and afforded it 30 days
to respond to its inquiries. The employing establishment did not respond.
By decision dated March 18, 2014, OWCP denied the claim on the basis that appellant’s
injury on November 12, 2013 did not arise in the performance of duty. It found that the evidence
of record was not sufficient to establish that the injury occurred on premises owned or operated
by the employing establishment.
LEGAL PRECEDENT
OWCP regulations, at 20 C.F.R. § 10.5(ee) define a traumatic injury as a condition of the
body caused by a specific event or incident or series of events or incidents within a single
workday or shift.2 To determine whether a federal employee has sustained a traumatic injury in
the performance of duty, it must first be determined whether a fact of injury has been established.
First, the employee must submit sufficient evidence to establish that he or she actually
experienced the employment incident at the time, place and in the manner alleged. Second, the
employee must submit sufficient evidence, generally only in the form of medical evidence to
establish that the employment incident caused a personal injury.3
In the compensation field, to occur in the course of employment, an injury must occur:
(1) at a time when the employee may be reasonably said to be engaged in the master’s business;
(2) at a place where he or she may reasonably be expected to be in connection with the
employment; and (3) while he or she was reasonably fulfilling the duties of the employment or
engaged in doing something incidental thereto.4
Regarding employees having fixed hours and a fixed place of work, the Board has
accepted the general rule of workers’ compensation law that injuries occurring on the premises
of the employing establishment, while the employees are going to and from work before or after
working hours or at lunchtime are compensable.5 The course of employment for such employees
includes acts which minister to their personal comfort within the time and space limits of their

2

20 C.F.R. § 10.5(ee); Ellen L. Noble, 55 ECAB 530 (2004).

3

See Gloria J. McPherson, 51 ECAB 441 (2000).

4

See R.A., 59 ECAB 581 (2008).

5

See F.S., Docket No. 09-1573 (issued April 6, 2010).

3

employment.6 On the other hand, when a claimant departs from his or her workstation without
authorization to retrieve personal items, such activity is not considered an activity necessary for
personal comfort or ministration or incidental to his or her employment.7 In defining what
constitutes the premises of an employing establishment, the Board has stated that the premises of
the employer, as the term is used in workers’ compensation law, are not necessarily coterminous
with the property owned by the employer; they may be broader or more narrow and are
dependent more on the relationship of the property to the employment than on the status or
extent of the legal title.8
The Board has pointed out that factors which determine whether a parking area used by
employees may be considered a part of the employing establishment’s premises include whether
the employer contracted for the exclusive use by its employees of the parking area, whether
parking spaces on the lot were assigned by the employer to its employees, whether the parking
areas were checked to see that no unauthorized cars were parked in the lot, whether parking was
provided without cost to the employees, whether the public was permitted to use the lot and
whether other parking was available to the employees. Mere use of a parking facility, alone, is
not sufficient to bring the parking lot within the premises of the employer. The premises
doctrine is applied to those cases where it is affirmatively demonstrated that the employer
owned, maintained or controlled the parking facility, used the facility with the owner’s special
permission, or provided parking for its employees.9
ANALYSIS
Appellant has established that she is a federal employee and that the November 12, 2013
fall occurred at a reasonable time regarding her employment since she fell immediately before
her shift began at 8:30 a.m.10 On appeal, she contends that she indicated on her claim form that
she was injured at her work location in Parking Lot No. 10263 during work hours. The claim
form included a witness statement from Mr. Burleson who “saw [appellant] slip after exiting her
car on the ice in the parking lot” and the employing establishment issued an OWCP CA-16 form
on November 12, 2013. The record, however, does not clearly establish that the parking lot
6

See R.H., Docket No. 09-13 (issued March 6, 2009); A. Larson, The Law of Workers’ Compensation
§ 21 (2007).
7

See A.K., Docket No. 09-2032 (issued August 3, 2010).

8

See Idalaine L. Hollins-Williamson, 55 ECAB 655 (2004) (where the employee fell and injured her left side
while walking from a parking lot to the employing establishment building on a snow-covered public sidewalk. The
Board found that the employee did not establish that the sidewalk on which she fell was used exclusively or
principally by employees of the employing establishment for the convenience of the employing establishment. The
evidence of record supported that the sidewalk where the incident occurred was not owned, operated or maintained
by the employing establishment and was open to the public. The employee’s injury was found not to be in the
performance of duty).
9

R.M., Docket No. 07-1066 (issued February 6, 2009); see Diane Bensmiller, 48 ECAB 675 (1997); Rosa M.
Thomas-Hunter, 42 ECAB 500 (1991); Edythe Erdman, 36 ECAB 597 (1985); Karen A. Patton, 33 ECAB
487 (1982).
10

See D.M., Docket No. 10-1723 (issued August 23, 2011).

4

where the fall occurred was part of the employment premises. OWCP requested information
from the employing establishment regarding the parking lot where the incident occurred.
However, the employing establishment did not timely respond to OWCP’s request.
Additionally, OWCP sent a questionnaire to appellant with a series of questions relative to the
parking lot. The questionnaire was not returned.
In L.L.,11 the claimant filed a traumatic injury claim alleging that she injured her right
elbow, hand and arm when she slipped in the parking lot at work at 6:47 p.m. on March 7, 2011
on an icy, snowy day. Her supervisor indicated that her duty hours were 10:15 a.m. to 6:45 p.m.
Monday through Friday and that she fell as she was leaving the building after the end of her
shift. He authorized medical treatment on a Form CA-16 on March 10, 2011. OWCP informed
the employee of the type of evidence needed to establish her claim and asked the employing
establishment to provide information regarding the parking lot where the injury occurred.
Neither party timely responded to OWCP’s requests. Appellant subsequently requested a review
of the written record and an OWCP hearing representative again requested that the employing
establishment provide information regarding the parking lot where the incident occurred. The
Board found that OWCP was required to ascertain whether the parking lot was the employing
establishment’s premises. Although OWCP had requested information from the employing
establishment on two occasions regarding the parking lot where the incident occurred, the Board
held that OWCP “must again attempt to get information from the employing establishment,
especially as this is not the type of information readily available to appellant.”12
In the present case, OWCP requested that the employing establishment provide
information regarding the parking lot where the injury occurred and afforded it 30 days to
respond to its inquiries. The employing establishment did not respond. The Board finds that, as
in the case of L.L., OWCP must ascertain whether the parking lot where the incident occurred
was the employing establishment’s premises. Although it is a claimant’s burden to establish her
claim, OWCP is not a disinterested arbiter but, rather, shares responsibility in the development of
the evidence, particularly when such evidence is of the character normally obtained from the
employing establishment or other government source.13 Proceedings under FECA are not
adversarial in nature. Once OWCP has begun an investigation of a claim, it must pursue the
evidence as far as reasonably possible. It has an obligation to see that justice is done.14 Thus,
OWCP must again attempt to get information from the employing establishment regarding the
parking lot where the incident occurred as this is not the type of information readily available to
appellant.
Accordingly, the Board finds that this case is not in posture for decision and the case
must be remanded to OWCP. On remand, OWCP should obtain additional information from the
employing establishment regarding access, ownership and control of the parking lot where the
11

Docket No. 12-194 (issued June 5, 2012).

12

Id.

13

See N.S., 59 ECAB 422 (2008).

14

See A.A., 59 ECAB 726 (2008).

5

November 12, 2013 incident occurred. After such development deemed necessary, it shall issue
a de novo decision regarding appellant’s claim.
The Board also notes that the employing establishment issued appellant a CA-16 form on
November 12, 2013 authorizing medical treatment. The Board has held that where an employing
establishment properly executes a Form CA-16, which authorizes medical treatment as a result of
an employee’s claim for an employment-related injury, it creates a contractual obligation, which
does not involve the employee directly, to pay the cost of the examination or treatment regardless
of the action taken on the claim.15 Although OWCP denied appellant’s claim for an injury, it did
not address whether she is entitled to reimbursement of medical expenses pursuant to the CA-16
form. Upon return of the case record, it should further address this issue.
CONCLUSION
The Board finds that this case is not in posture for decision. Additionally, on return of
the record, OWCP should consider the CA-16 form issued in this case.
ORDER
IT IS HEREBY ORDERED THAT the March 18, 2014 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded to OWCP for proceedings
consistent with this opinion of the Board.
Issued: September 25, 2014
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board
15

See D.M., Docket No. 13-535 (issued June 6, 2013). See also 20 C.F.R. §§ 10.300, 10.304.

6

